Citation Nr: 1644641	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to May 1, 2011, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 20 percent prior to September 8, 2011, and in excess of 40 percent thereafter, for diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the RO.

During the pendency of the appeal, the Veteran was awarded a temporary total rating for hospitalization due to PTSD, for the period from January 13, 2011 through April 30, 2011.  Thus, the appeal does not include this period.  Additionally, in April 2012, the Agency of Original Jurisdiction (AOJ) increased the PTSD rating to 30 percent effective January 13, 2010, and 50 percent effective September 7, 2011.  The April 2012 rating decision also increased the evaluation of diabetes mellitus to 40 percent effective September 8, 2011.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding has been associated with the Veteran's Virtual VA file.

This case was previously before the Board in June 2014.  At that time, the Veteran expressed his satisfaction with the assigned rating for PTSD from September 7, 2011 and for diabetes mellitus, type II from September 8, 2011.  Accordingly, the Board dismissed the appeals with respect to those stages.  The Board also remanded the remaining appeal periods for both issues for further development. 

While on remand, in an October 2014 rating decision, the AOJ increased the PTSD rating to 70 percent effective May 1, 2011.  



FINDINGS OF FACT

1.  Prior to September 8, 2011, the Veteran's diabetes mellitus, type II, was managed by oral medications and restricted diet, but did not require regulation of activities.

2.  From January 13, 2010 through January 12, 2011, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, as well as nightmares, flashbacks, and sleep disruption.  

3.  For the period from May 1, 2011 to September 6, 2011, the Veteran's PTSD was not manifested by total impairment of occupational and social functioning. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for diabetes mellitus, type II prior to September 8, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119 Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a rating of 50 percent, but no higher, for PTSD from January 13, 2010 through January 12, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, DC 9411 (2015).

3.  A rating in excess of 70 percent for service-connected PTSD from May 1, 2011 to Sept 6, 2011, is denied.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, DC 9411.

4.  The criteria for a TDIU based solely on PTSD, effective May 1, 2010, have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

5.  The criteria for special monthly compensation at the housebound rate, effective May 1, 2011 have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by the notice provided to the Veteran, via letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of pertinent medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), SSA records, VA treatment records, and VA examinations were obtained in March 2010 and September 2011.  The Veteran has not identified any additional outstanding records that VA has not requested or obtained.

The February 2010, March 2010 and September 2011 VA examinations were adequate as the examiners reviewed the file and all relevant treatment information and conducted thorough interviews with the Veteran.  

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Board acknowledges that in this case, the hearing focused on the Veteran's contentions regarding the effective dates of the increased ratings granted by the AOJ, and did not specifically include discussion of the Veteran's PTSD symptoms.  However, the Board finds that any deficiency in the hearing was non prejudicial as the Veteran indicated during the hearing that he was satisfied with the 50 percent disability rating assigned by the AOJ beginning in September 2011, expressed his contention that such rating should have been effective at least as early as the date of his hospitalization in January 2011, and the Board is herein granting the 50 percent disability rating from the date that the Veteran filed his claim for increase in January 2010.  

Regarding the diabetes rating, although the VLJ did not expressly state the criteria for the next-higher 40 percent disability rating, the Veteran expressed satisfaction with the 40 percent disability rating assigned by the AOJ, effective in September 2011 and he had previously received the rating criteria in RO adjudication documents.  The 40 percent rating criteria was discussed in detail in the April 2012 rating decision and accompanying supplemental statement of the case.  

In Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), the Federal Circuit noted that, for procedural issues, an appellant's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.  In this case, the evidence does not indicate that the Veteran's diabetes has required regulation of activities at any time prior to September 2011.  

Moreover, the Veteran was offered an opportunity to submit additional evidence in the June 2014 remand.  Additionally, the Veteran is represented by a service organization and his representative has not requested a new hearing to correct any procedural error under 38 C.F.R. § 3.103(c)(2).  Further, in March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, and for the foregoing reasons discussed above, the Board finds that it may proceed to adjudicate the claims despite any non prejudicial error in VLJ hearing. 

As noted in the Introduction, the Board previously remanded the claims for further development in June 2014.  Consistent with the June 2014 remand directives, SSA records were obtained and associated with the file.  Thus, there has been substantial compliance with the June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

III.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Although increased ratings have been granted during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings - for the periods identified below- remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

	a.  Diabetes Mellitus, Type II

During the period prior to September 8, 2011, the Veteran's diabetes was rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show regulation of activities.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

In the present case, the Veteran was granted service connection for diabetes in an August 2008 rating decision, with an effective date in October 2007.  His present appeal arises from a claim for an increased rating filed in January 2010 and the March 2010 rating decision that continued a 20 percent disability rating.  Throughout the entire period prior to September 8, 2011, the Veteran's diabetes mellitus, type II, was managed by oral medications and restricted diet alone, which warrants a 20 percent rating under the VA Rating Schedule.

There is no evidence the Veteran's diabetes required regulation of activities prior to September 8, 2011.  The February 2010 VA examiner noted that while the disability was controlled with diet and oral medications, the Veteran's diabetes did not require regulation of activities or result in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  The September 2011 VA examination report is the first indication of any regulation of activities.  

The VA treatment records do not support a history of regulation of activities prior to the September 2011 VA examination.  For example, a January 2009 VA treatment record reflects the VA treatment providers note that the Veteran's diabetes was uncontrolled and that the Veteran should engage in more physical activity to improve his condition.  Similarly, a June 2011 VA treatment record noted that the Veteran walks his dogs and has a busy lifestyle.  None of the remaining VA or SSA records indicate that the Veteran's activities were restricted in order to control his diabetes.  

The Veteran has not reported that he was advised to avoid strenuous occupational and recreational activities.  To the contrary, during the hearing, he reported that he was instructed to exercise.  Hearing Transcript p. 3.  

All schedular ratings for diabetes in excess of 20 percent require regulation of activities.  See 38 C.F.R. § 4.119, DC 7913.  Based on the foregoing, a schedular rating in excess of 20 percent prior to September 8, 2011, is not warranted for diabetes.

The Veteran has also reported additional complications that result from the disability, to include peripheral neuropathy, and erectile dysfunction.  However, the rating schedule clearly indicates these additional disabilities are rated separately.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  Further, the Veteran has been granted service connection for these disabilities and did not appeal the initial ratings or effective dates assigned for the disabilities.  

The Board has also considered the Veteran's written statements regarding the fact that this diabetic educator changed his insulin doses many times; however, the requirement for the next-higher, 40 percent disability rating is the regulation of activities.  There is no evidence that the Veteran's diabetes required regulation of activities prior to September 8, 2011.  Hence, the Board is constrained to find that the Veteran's disability does not meet or more closely approximate the criteria for a higher rating under DC 7913, for the period prior to September 8, 2011.  Therefore, a schedular rating in excess of 20 percent for the period prior to September 8, 2011, is not warranted.

As discussed above, there is no appeal with respect to the 40 percent rating assigned from September 8, 2011. 

	b.  PTSD

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
 § 4.130, DC 9411.  

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

A veteran may only qualify for a given rating based on mental disorder (psychiatric disability) by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Id..

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
 § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  During the periods on appeal, the Veteran has been assigned GAF scores ranging from 49 to 60.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V has eliminated the GAF scale.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

For the period prior to January 13, 2011, the Board finds that the Veteran's PTSD should be increased to 50 percent but no higher.  In this regard, during the March 2010 VA examination, the Veteran endorsed symptoms contemplated by DC 9411 for a 50 percent rating, specifically occupational and social impairment with flattened affect, disturbance of mood, and difficulty establishing and maintaining effective work and social relationships.  He also reported a long history of nightmares and flashbacks that interfered with his daily activities.  Although he did not report a specific frequency of these events, the Board resolves doubt and finds that they were of the frequency and severity that is akin to panic attacks which occur more than once per week. 

Further, the March 2010 VA examiner assigned a GAF score ranging from 51-60, which as noted above, is indicative of moderate disability.  The 50 percent disability rating supports a finding of moderate disability.  

The Board acknowledges that a January 2009 VA psychologist diagnosed severe PTSD; however, the psychologist did not indicate the basis for the finding of severe PTSD, much less report deficiencies in most of the areas needed for a 70 percent rating.  

The symptoms documented at that time included a note that the Veteran was working, was alert and oriented to time, place, person and was coherent.  There was no indication of any flattened affect, no report of panic attacks, no indication of any difficulty understanding complex commands, or impairment of short- and long-term memory.  Likewise, the January 2009 VA psychologist did not indicate that the Veteran had any impaired judgment or thinking or difficulty in establishing and maintaining effective work and social relationships.  

The January 2009 VA psychologist note does report that the Veteran had depression, sleep impairment and nightmares, which the Board acknowledges are not covered by the then-assigned 10 percent disability rating. However, the evidence indicates that these symptoms were present prior to the one-year look back period.  See December 2008 VA treatment record and February 2010 fiancée statement regarding sleep impairment for the previous two years.  As the increase occurred more than one year prior to the claim, the increase is effective the date of claim, January 13, 2010.  See 38 C.F.R. § 3.400 (o). 

The remaining VA treatment records, SSA records, and the Veteran's own statements do not reflect PTSD symptoms of the type, frequency, or severity to support a finding of occupational and social impairment resulting in reduced reliability and productivity prior to January 13, 2010. 

In order to warrant a 70 percent disability rating, the Veteran's PTSD would need to be manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships, or symptoms of the same type and degree.  38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. 436.
 
In this case, none of these symptoms were shown during the period prior to January 13, 2011.  To the contrary, during the March 2010 VA examination, and in the VA treatment records, the Veteran denied suicidal ideation and obsessional rituals.  Further, the records do not indicate that his speech was ever illogical, obscure or irrelevant, but rather the March 2010 VA examiner noted that the Veteran's speech was within normal limits even if it was slightly monotone.  None of the VA or SSA records indicate reports of panic attacks at all.  While depressed mood is noted throughout the record in VA treatment records, SSA questionnaires, and lay statements, near continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively, has not been noted at any time.  Similarly, there is no indication that the Veteran has ever had impaired impulse control or spatial disorientation.  

The March 2010 examination showed that the Veteran was working; in touch with family members; and maintaining a relationship with his girlfriend.  His functioning in these areas was described as "ok."  He had "low grade depression and anxiety."  No deficiencies in thought processes were reported and his judgement was described as "pretty good."  The examination clearly did not describe deficiencies in most of the areas needed for a 70 percent rating.

Additionally, the first indication of any neglect of personal appearance and hygiene, due to PTSD, was at the September 2011 VA examination.  There is no evidence of such symptom prior to January 2011.  Similarly, any difficulty adapting to stressful circumstances, prior to May 2011, did not rise to the level of frequency or severity contemplated by the 70 percent disability rating.  The VA and SSA records do not indicate that the Veteran has ever been prone to violence or impaired impulse control.  The Veteran does not contend otherwise.

Moreover, the evidence does not show that the Veteran has ever had an "inability" to establish and maintain effective relationships.  Although the evidence indicates that he has difficulty in establishing and maintaining relationships, the Veteran has never denied having relationships.  To the contrary, he consistently reported having a relationship with his girlfriend throughout the entire period at issue.  He also reported to the March 2010 VA examiner that he was able to get along with people at his job even though he kept to himself and did not connect with people at work.  He also reported to the March 2010 VA examiner that he had a few friends who lived out of town.  He reported that his other social activities included going to hockey games frequently.  SSA records indicate that the Veteran reported that he played chess with people online even though he also reported that he did not like being around people.  Notably, the Veteran's girlfriend reported in an SSA questionnaire that the Veteran stays home due to his knee pain, and did not indicate that PTSD was a contributing factor.  

VA treatment records do not support a finding of an inability to establish and maintain effective relationships.  To the contrary, the January 2011 VA inpatient treatment record noted although the Veteran did not socialize with people outside of his family, he reported that he had good relationships with his sisters, five children, and girlfriend.  The January 2011 VA clinician also noted that the Veteran was alert, oriented, able to care for daily activities, and denied suicidal ideation.  

Finally, while the Board acknowledges that this period immediately precedes a psychiatric hospitalization, the Veteran has received a total rating for the period of hospitalization and the record did not show deficiencies in most of the areas for a 70 percent rating prior to the hospitalization.  For all of the foregoing reasons, the Board finds that the lay and medical evidence of record regarding the period prior to January 2011 adequately reflects the type, severity, and frequency of the Veteran's psychiatric symptoms and that those symptoms resulted in occupational and social impairment with reduced reliability and productivity. 

Although the Veteran told the September 2011 examiner that he had last worked in 2008 or 2009, this was contrary to his specific reports at the March 2010 examination, and even in September 2011, he did not describe occupational deficiency attributable to PTSD.

For all of these reasons, the Board finds that a rating of 50 percent, but no higher, is warranted from the date of receipt of the increased rating claim, January 13, 2010, through January 12, 2011. 

As discussed above, the Veteran is in receipt of a temporary total rating from January 13, 2011 to April 30, 2011, thus this period is not on appeal. 

	ii.  Period from May 1, 2011 to September 6, 2011   

To warrant a rating in excess of 70 percent, the Veteran's PTSD would need to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, or symptoms of the same type and degree. 38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. 436. 

The SSA psychological examination report dated in May 2011 found that the Veteran had no difficulty with understanding, coherency, concentrating, talking, or answering.  The Board acknowledges that in a questionnaire regarding SSA benefits, the Veteran's girlfriend reported that he had to be reminded to take medications at certain times; however, there is no other indication of memory loss, much less memory loss regarding names of close relatives, own occupation or name.  To the contrary, she described his PTSD symptoms as being flashbacks, depression, and sleep disturbance.  The Veteran's own reports in a June 2011 SSA questionnaire included report of PTSD symptoms of nightmares and flashbacks.  He also reported that he got along "pretty good" with authority figures, and as noted above, he reported that he handled stress "sometimes good, sometimes bad."  He denied ever being fired or laid off from a job due to problems getting along with others.  He reported that he was able to follow instructions.  He did not socialize and did not like being around people, however given his ability to maintain a relationship with his girlfriend, it could not be said that there is total social impairment.  Similarly, the effects of the Veteran's sleep difficulty associated with PTSD are addressed by the 70 percent disability rating.  

Moreover, VA treatment records during this period do not indicate psychiatric symptoms of the frequency or severity contemplated by the 100 percent disability rating.  Again, the May 2011 SSA examiner specifically noted that the Veteran did not have any difficulty with understanding, coherency, or concentration.  Although the September 2011 VA examiner found that the Veteran had only an intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene, the May 2011 SSA records indicate that any inability to perform activities of daily living was due to peripheral neuropathy and knee pain.  None of the SSA records, including questionnaires completed by the Veteran and his girlfriend as well as the SSA examiner, indicate that the Veteran is ever unable to perform activities of daily living due to PTSD.  

The AOJ based its increase to 70 percent disability rating in part, on a finding that the Veteran had memory loss for names of close relatives, own occupation, or own name; however, the evidence does not show memory loss.  In fact, the September 2011 VA examiner did not select this criterion when given the opportunity to note the same, in the disability benefits questionnaire. 

In summary, the preponderance of the evidence reflects that from January 13, 2010 through January 12, 2011, the Veteran's service-connected PTSD symptoms approximate the criteria for a 50 percent rating but no higher, and from May 1, 2011 to September 6, 2011, the criteria for a rating in excess of 70 percent have not been met.  Hart, supra.  38 U.S.C.A. § 5107 (b).

In reaching the above conclusions, the Board has considered the Veteran's and his girlfriend's statements.  The Board acknowledges their belief that the Veteran's PTSD was worse than the currently assigned ratings for the respective periods on appeal.  Indeed, the Veteran's statements are supportive of the increased rating for PTSD to 50 percent, but no higher, for the period prior to January 13, 2011.  However, as the evidence does not support a finding of PTSD symptoms that are of the type, frequency, or severity to result in occupational and social impairment with deficiencies in most areas, the Board is constrained to find that ratings in excess of 50 percent prior to January 13, 2011, and in excess of 70 percent from May 1, 2011 to September 6, 2011, are not warranted.  

      c.  Other considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD and diabetes mellitus, type II are fully contemplated by the schedular rating criteria.  Regarding PTSD the Veteran reported nightmares, flashbacks, depressed mood, and sleep trouble.  Regarding his diabetes, the Veteran reported that his disability was controlled with insulin and restricted diet.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case there is no indication that the assigned ratings are inadequate or that they do not contemplate the level of disability during the respective staged rating periods.  Moreover, the Board notes that the Veteran has had a combined rating of 100 percent since May 1, 2011. 

Finally, the Veteran has not asserted, and the record does not show, that his service connected PTSD; diabetes mellitus, type II; and/or peripheral neuropathy have rendered him unemployable during any period in which he is not already in receipt of a total disability rating.  In this regard, the Veteran has provided a variable history as to when he stopped gainful employment.  The record shows that the Veteran reported to SSA that he stopped work due to his combined disabilities in March 2011.  See SSA records.  This is consistent with the March 2010 report that he was working and is more probative than his September 2011 report of not working since 2009.  In March 2011, he was already in receipt of a temporary total evaluation for PTSD and has been in receipt of a combined 100 percent rating since Thereafter, he has been in receipt of a 100 percent combined disability rating.  Moreover, although the Veteran has reported that he is unable to work, he has not attributed such inability to service-connected disabilities alone.  His reports to SSA and on the September 2011 examination indicate that unemployment was due in large part, or entirely, to non-service connected knee disabilities.  

Rather, he has reported that he cannot work due to the combination of his service-connected and non-service connected disabilities.  The Veteran does not contend, and the record does not raise the possibility, that the Veteran was unable to work at any time relevant to the present appeal, due to his service-connected disabilities alone.  Thus, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching all of these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine and applied where necessary, including in the grant of the 50 percent rating, but no higher, for PTSD from January 13, 2010 to January 12, 2011.  However, as the preponderance of the evidence is against the remaining claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. §§ 3.102, 4.3.

Because a TDIU is a part of a claim for a higher rating, the Board must also adjudicate whether a TDIU is warranted due to the Veteran's PTSD alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008); see Rice. The Board must make this determination, notwithstanding the combined 100 percent rating in order to determine whether the Veteran is entitled to special monthly compensation at the housebound rate.  The September 2011 examiner assigned a GAF of 45 based on PTSD and that GAF served as a basis for the 70 percent rating.  The GAF of 45 contemplates an inability to work.  As such, entitlement to TDIU based on PTSD alone is warranted.  38 C.F.R. § 4.16.  This level of disability appears to have been present since the day following termination of the temporary total rating, May 1, 2011.

Special Monthly Compensation (SMC)

VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. at 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (I).

A TDIU may satisfy the "rated as total" element of section 1114(s), if the TDIU is awarded for a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  In this case, the Veteran is entitled to TDIU for PTSD alone and has additional service connected disabilities that combine for a rating in excess of 60 percent.  Accordingly, he is entitled to SMC at the housebound rate for the period beginning May 1, 2011.


















							(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 20 percent prior to September 8, 2011, for diabetes mellitus, type II, is denied.

A rating of 50 percent, but no higher, from January 13, 2010 to January 12, 2011, for PTSD, is granted.

A rating in excess of 70 percent from May 1, 2011, for service-connected PTSD, is denied. 

TDIU based on PTSD is granted, effective May 1, 2011.

SMC at the housebound rate is granted effective May 1, 2011.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


